DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
While Applicant has indicated co-pending applications in the first paragraph of the specification.  The first page of the specification should be updated to clarify the status of all related applications noted in the first paragraph of the specification.  The status of nonprovisional parent application(s) (whether patented or abandoned) should also be included.  If a parent application has become a patent, the expression "now Patent No.____________" should follow the filing date of the parent application.  If a parent application has become abandoned, the expression "now abandoned" should follow the filing date of the parent application.  
 Applicant is required to update and clarify the status of all related applications noted in the first paragraph of the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  as to claims 1 and 12, “means for securing”; Paragraph [0031] of the specification discloses “securing means, such as by way of example adhesive straps, or other securing means recognized by one skilled in the art” or equivalent structures based on the disclosure in Applicant’s specification.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “the limb” as set forth in claim 1 and “the first portion fits to secure the knee” as set forth in claim 8 positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 2-7 and 9-10 are rejected under the same statutory class since they depend directly or indirectly on rejected base claim 1 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. U.S. Patent No. (8,216,165 B2) in view of Purdy et al. U.S. Patent No. (8,858,478 B2).
With respect to claim 1, Ravikumar et al. substantially discloses an immobilization device (10, figs.1A-3) comprising: 
an inflated first portion (12, fig.3) and ([Col.11], lines 13-30) having a securing means via tabs (15) having hook pile fabric for securing the inflated portion around a limb (as shown in fig.2); 
a deflated second portion or bladder (23, fig.1A) engaged with the first portion (12, fig.1A );

wherein the limb (as shown in phantom in fig.2) may be secured within the inflated first portion using the securing means and upon engagement of the valve or one-way valve (33), the first portion deflates to further immobilize the limb (as shown in fig.2); the first portion is configured to be deflated; in [Col.8], lines 37-41) Ravikumar et al. discloses in operation, when the fluid source supplies compressed air to bladder 12 via tube 16, bladder 12 will inflate and apply sufficient pressure to the enclosed limb to augment venous return. An exhaust valve (e.g., in the pump manifold) may be opened, allowing the chamber to deflate via tube 16, deflation further immobilize the limb because the bladder is wrapped around the limb of the user using hook and loop fastener and in addition, Ravikumar et al. discusses in ([Col.6], lines 60-67) the sheets encompassing the splint or the first portion comprises different materials and laminations of materials, as for example, neoprene, rubber, polymer, resin, and/or fabric materials, such materials when laminated will generate rigidity the first portion when deflated.
Ravikumar et al. substantially discloses the invention as claimed except the first portion includes a plurality of beads embedded therein, such that when the first portion is deflated, the beads form a securing shape around the limb. 
Purdy et al., however, teaches in an analogous art, a first portion or bladder (13) and a second portion (portion that surrounds the foot of the user, as shown in fig.3 that inflates/deflates); the first portion or bladder (13) includes fluidized material (15) wherein the fluidized material include beads, such as polyethylene or polystyrene (PS) beads, expanded polyethylene (PE), crosslinked expanded polyethylene (PE), polypropylene (PP) pellets, closed 
In view of the teachings of Purdy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first potion by incorporating a plurality of beads embedded therein, such that when the first portion is deflated, the beads (1) form a securing shape around the limb in order to support the anatomy of the user and (2) the beads viscosity will allow it to contour but not collapse under the weight of the body part.
With respect to claim 2, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses the first portion is a splint such that the deflation of the first portion generates rigidity within the splint ([Col.6], lines 60-67) and ([Col.7], lines 1-18).   Furthermore, Ravikumar et al. discusses in ([Col.6], lines 60-67) the sheets encompassing the splint or the first portion comprises different materials and laminations of materials, as for example, neoprene, rubber, polymer, resin, and/or fabric materials, such materials when laminated will generate rigidity the first portion when deflated.
With respect to claim 3, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses the second portion is a pillow such that inflation of the second portion elevates the limb (as shown in fig.2).

With respect to claim 6, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses an air inlet valve for inflating at least one of the first portion and the second portion ([Col.8], lines 10-36). 
With respect to claim 7, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses the first portion is sized to secure a leg (as shown in fig.2). 
With respect to claim 8, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed except the first portion fits to secure a knee. Ravikumar et al. however, teaches in an alternative embodiment drawn to (fig.6) a first portion configured to secure a knee ([Col.12], lines 63-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first portion to secure to the knee of the user for providing therapeutic treatment.
With respect to claim 10, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses the inflation of the first portion may be performed using an air pump device ([Col.8], lines 10-36). 
With respect to claim 11 is rejected due to the fact that a prior art device anticipates a claimed process if the device carries out the process during normal operation. It has been held that “Under the principles of inherency, if a prior art device, in its normal and usual operation, 
With respect to claim 12, Ravikumar et al. discloses the first portion is a splint such that the deflation of the first portion generates rigidity within the splint ([Col.6], lines 60-67) and ([Col.7], lines 1-18).   Furthermore, Ravikumar et al. discusses in ([Col.6], lines 60-67) the sheets encompassing the splint or the first portion comprises different materials and laminations of materials, as for example, neoprene, rubber, polymer, resin, and/or fabric materials, such materials when laminated will generate rigidity the first portion when deflated.
With respect to claim 13, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses the second portion is a pillow such that inflation of the second portion elevates the limb (as shown in fig.2). 

With respect to claim 16, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses the limb is a leg (as shown in fig.2). 
With respect to claim 17, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed except the first portion fits to secure a knee. Ravikumar et al. however, teaches in an alternative embodiment drawn to (fig.6) a first portion configured to secure a knee ([Col.12], lines 63-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first portion to secure to the knee of the user for providing therapeutic treatment.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al./ Purdy et al. and further in view of Galloway et al. U.S. Publication No. (2015/0366695 A1, provisional filed June 20, 2014).
With respect to claims 5 and 15, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed except the second portion comprises memory foam such that when the second portion is inflated, the memory foam returns to a predetermined position.  
Galloway et al. however, teaches a limb stabilization device is described, including: two or more collars configured to surround a limb and apply a pressure to the limb at or below a 
In view of the teachings of Galloway et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second portion of Ravikumar et al./ Purdy et al. by incorporating memory foam such that when the second portion is inflated, the memory foam returns to a predetermined position while supporting the anatomy of the user.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al./Purdy et al. as applied to claim 18 above, and further in view of Drey et al. U.S. Publication No. (2014/0107547 A1).
With respect to claim 9, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed except the first portion is sized to secure an upper body portion. 
Drey et al. however teaches in an analogous art an immobilization device (figs.1-3) configured to be secured to an upper body portion [0055].
In view of the teachings of Drey et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the immobilization device of Ravikumar et al./Purdy et al. in like manner in order to support upper body anatomy of the user.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al. U.S. Patent No. (8,216,165 B2) in view of Purdy et al. U.S. Patent No. (8,858,478 B2).
With respect to claim 18, Ravikumar et al. substantially discloses an immobilization device comprising:
 an inflated first portion (12, fig.3) and ([Col.11], lines 13-30) having a securing means via tabs (15) having hook pile fabric, wherein the first portion is a splint such that the deflation of the first portion generates rigidity; 
a deflated second portion or bladder (23) engaged with the first portion wherein the second portion is a pillow (as shown in fig.2); and,
an air tube (16) connecting the first portion (12) and the second portion (23), the air tube (16) having a valve or one-way valve (33) disposed between the first portion and the second portion ([Col.11], lines 16-20); 
wherein a limb (shown in phantom in fig.2) may be secured within the inflated first portion using the securing means via hook pile fabric and upon engagement of the valve or one-way valve (33), the first portion deflates to further immobilize the limb; in [Col.8], lines 37-41) Ravikumar et al. discloses in operation, when the fluid source supplies compressed air to bladder 12 via tube 16, bladder 12 will inflate and apply sufficient pressure to the enclosed limb to augment venous return. An exhaust valve (e.g., in the pump manifold) may be opened, allowing the chamber to deflate via tube 16, deflation further immobilize the limb because the bladder is wrapped around the limb of the user using hook and loop fastener; and such that inflation of the second portion (23) elevates the limb (as shown in fig.2). 

Purdy et al., however, teaches in an analogous art comprising a first portion or bladder (13) which includes fluidized material (15) wherein the fluidized material include beads, such as polyethylene or polystyrene (PS) beads, expanded polyethylene (PE), crosslinked expanded polyethylene (PE), polypropylene (PP) pellets, closed cell foams, microspheres, encapsulated phase changing materials (PCM) and ([Col.3], lines 61-65); in ([Col.4], lines 4-62), Purdy et al. further teaches bladder or first portion (13) filled with fluidized material (15) can retain its shape after sculpting.  Furthermore, the fluidized material (15) is made of a viscosity that will allow it to contour but not collapse under the weight of the body part.  In addition, Purdy et al. teaches the bladder (13) preferably filled with a fluidized particulate material to provide three-dimensional contouring to the lower leg and heel ([Col.1], lines 39-43).
In view of the teachings of Purdy et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first portion of Ravikumar et al. by incorporating a plurality of beads embedded therein for generating rigidity within the splint, such that when the first portion is deflated, the beads form a securing shape around the limb in order to support the anatomy of the user and maintained rigidity.
With respect to claim 19, the combination of Ravikumar et al./Purdy et al. substantially discloses the invention as claimed.  Ravikumar et al. further discloses the first portion is sized to secure a leg (as shown in fig.2). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar et al./Purdy et al. as applied to claim 18 above, and further in view of Drey et al. U.S. Publication No. (2014/0107547 A1).
With respect to claim 20, Ravikumar et al./Purdy et al. substantially discloses the invention as claimed except the first portion is sized to secure an upper body portion. 
Drey et al. however teaches in an analogous art an immobilization device (figs.1-3) configured to be secured to an upper body portion [0055].
In view of the teachings of Drey et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the immobilization device of Ravikumar et al./Purdy et al. in like manner in order to support upper body anatomy of the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12 and 14 of U.S. Patent No. (10,292,858 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.